Citation Nr: 1308525	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome. 

2.  Entitlement to service connection for a vision disorder. 

3.  Entitlement to service connection for a respiratory disability. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for bilateral foot disabilities, to include residuals of a broken foot. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to June 1985, and from January 2004 to March 2005; he also had service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont, that denied service connection for tinnitus, right elbow pain, TMJ, vision problems, anal pain, breathing problems, bilateral hearing loss, low back pain, and a broken foot. 

In February 2011, the Board granted entitlement to service connection for tinnitus and denied service connection for right elbow pain.  The issues of service connection for TMJ, vision problems, anal pain, a respiratory disability, low back pain, bilateral hearing loss, and foot disabilities were remanded for further development.

In May 2012, the RO granted entitlement to service connection for lumbar degenerative disc disease, claimed as low back pain, and service connection for hemorrhoids, claimed as anal pain.  The remaining issues have been returned to the Board for further review.

The Board notes that, in addition to the claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for temporomandibular joint syndrome, a respiratory disability, and foot disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A vision disability, to include valsalva retinopathy and refractive error, has not been shown to have had its onset in service or within one year of service, nor is such disability otherwise a result of active military service. 

2.  The Veteran does not have a hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a vision disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters dated in May 2005 and March 2011 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2011 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2011 communication, and the claims were thereafter readjudicated in May 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified with respect to the issues decided herein.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims adjudicated herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for hearing loss and a vision disability.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology in cases involving chronic disease.  See Walker v. Shinseki,  ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and a vision disability.   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With respect to the hearing loss claim, the Veteran claims that he has bilateral hearing loss due to his military service.  As noted in the Board's prior remand in February 2011, in-service noise exposure has been established in this case.  However, the claim was denied by the RO because there was no evidence of a current diagnosis for VA standards under 38 C.F.R. § 3.385 at the June 2005 VA audiologic evaluation.  Given the passage of time since the last examination, and the clear evidence of in-service noise exposure, the Board found that another examination should be arranged in this case.

The Veteran was afforded an additional VA audiological examination dated in May 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's in-service noise exposure was noted as well as some post-service occupational noise exposure.  Audiological testing found that the Veteran did not have bilateral hearing loss for VA purposes.  Test scores for the right ear were 5 at 500 Hz, 10 at 1000 Hz, 20 at 2000 Hz, 25 at 3000 Hz, and 25 at 4000 Hz.  Test scores for the left ear were 15 at 500 Hz, 20 at 1000 Hz, 15 at 2000 Hz, 20 at 3000 Hz, and 20 at 4000 Hz.  Maryland CNC scores were 98% in each ear.  The Veteran was noted to have clinically normal hearing.

The Veteran's outpatient treatment records were reviewed and, while reference is made to hearing loss in the Veteran's medical history, no test results indicated hearing loss for VA purposes.

With respect to the vision claim, prior to the Veteran's active duty service the record is silent as to any vision problems.  However, on his February 2005 Post Deployment Health Questionnaire he checked "yes during" when asked whether he developed during this deployment the symptom of "dimming vision, like the lights were going out."  In addition, a February 2005 service treatment record reflects a complaint of decreased visual acuity.  At the Veteran's July 2005 VA examination he was diagnosed with presybopia.  Since the July 2005 VA examination, a January 2007 VA treatment note indicates a diagnosis of blurred vision.  

In order to determine whether the Veteran has a vision disability that had its onset in or was aggravated by service, he was afforded a VA examination in May 2011.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The Veteran reported symptoms dating back to service, including treatment for debris in his eyes.  On examination, the Veteran's right and left corrected near and distance vision was 20/20.  Slit eye lamp findings were normal and tonometry examination eye pressure was 13 bilaterally.  There was no diplopia present , although there was one area of retinal hemorrhage/splinter, superficial nasal.  Funduscopic examination was normal and there was no visual field defect.  After examination, the Veteran was diagnosed with dry eye, valsalva retinopathy, and refractive error ou.  The examiner stated that the diagnosed eye disability may have started during military service, but that there was no documentation to determine this.  The examiner also found that there was no chronic vision disability as a result of the above diagnoses.

The Veteran's outpatient treatment records do not indicate that the Veteran has been diagnosed with a chronic vision disability related to his military service.

Based on the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss and a vision disability is not warranted in this case.  Here, the Veteran has not been diagnosed with bilateral hearing loss for VA purposes and the VA eye examiner found no chronic vision disability.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Again, the Board notes that the Veteran was found to have valsalva retinopathy, and refractive error ou.  With respect to these diagnoses, the examiner stated that the Veteran's disability may have started during military service, but that there was no documentation to determine this.  Here, the Board notes that the use of the words "possible" "may" or "can be", as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  

Moreover, with respect to refractive error, the Board notes that for the purposes of entitlement to benefits, the law provides that refractive errors of the eye are developmental defects and are not diseases or injuries within the meaning of applicable legislation.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as this is not a disease or injury with the meaning of the applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  Accordingly, such disorders cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  See Monroe v. Brown,  4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1990).  As indicated by the evidence, there is no basis to find that any current refractive errors are caused by or a result of or aggravated by superimposed disease or injury during service.  In so finding, the Board relies on the VA examiner's finding that no chronic vision disorder has resulted from any of the Veteran's eye diagnoses.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be persuasive, based as they were on examinations of the Veteran and a review of his claims file.  

In addition, the Veteran has contended that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's hearing and vision complaints are complex medical questions, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such complex medical questions.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's hearing and vision claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a vision disability, to include valsalva retinopathy and refractive error ou, is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).
 
First, regarding the TMJ claim, it is noted that the Veteran completed a Pre-Deployment Questionnaire in December 2003, while he was in the National Guard.  At that time, he stated that he was getting a prosthesis for his TMJ.  His February 2005 Post-Deployment Report of Medical Assessment noted ongoing dental issues and a February 2005 treatment note reflects that he was being treated for TMJ and was using a splint.  At the August 2005 VA examination, a history of TMJ was noted.  

As such, the Board in February 2011 noted that, while a TMJ disorder pre-dated the Veteran's entry into his second period of active service, the file contained no competent medical opinion addressing whether such disorder was aggravated by active service.  Accordingly, the Board found that an examination was necessary as to this issue on appeal.  Moreover, the Board found that there remained the possibility that the initial injury or treatment for the TMJ may have been incurred during a period of active duty for training or inactive duty training.  Accordingly, the Board found that the dates of such service, as well as any affiliated medical records and line of duty reports, should be obtained prior to the examination.

The Veteran was afforded a VA examination dated in June 2011.  He reported a history of temporomandibular joint dysfunction dating back to 2003, with decreasing symptoms since that time.  The Veteran's current symptoms were discussed and he was found to have mild temporomandibular joint dysfunction.  The examiner found that the symptoms pre-existed his active military service and indicated that, by the Veteran's account, were not aggravated by the events during that service.  Therefore, the examiner found that the symptoms were not related to service.  

The Board notes that when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id.

In February 2011 the Board remanded the matter, instructing that the RO contact the appropriate custodian of the Veteran's National Guard records and request that they send any documentation, including but not limited to retirement point sheets, indicating all dates of active duty for training and inactive duty training.  Additional records were associated with the Veteran's claims file, but the dates of active duty for training and inactive duty training were not delineated, nor did the VA examiner address whether the Veteran's condition was a result of his service in the National Guard, including his active duty for training or inactive duty for training.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Based on the foregoing, upon remand, the RO should review the Veteran's service personnel records and determine all dates of active duty for training and inactive duty training for the Veteran's National Guard service.  If additional records are required, such records should be sought and associated with the Veteran's claims file.  

In addition, as the VA examiner in this case did not offer an opinion regarding whether the Veteran's temporomandibular joint dysfunction clearly and unmistakably both pre-existed service and was not aggravated by service, an additional opinion is required.  The examiner should also review the Veteran's National Guard records to ascertain whether the temporomandibular joint had its onset in a period of active duty for training or inactive duty for training.  The Board finds that the Veteran's claims file should be forwarded to the individual who conducted the June 2011 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report on the question noted above.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the June 2011 VA examiner is not available, then the Veteran should be scheduled for another VA examination concerning these questions. 

Next, with respect to the Veteran's respiratory claim, the September 2005 RO rating decision denied service connection for breathing problems, finding that a respiratory disorder preexisted service and that there was no evidence that such a disorder was permanently worsened as a result of service.  

A July 2005 VA examination then of record noted a history of sinusitis but offered no opinion as to its etiology, or whether a preexisting disorder was aggravated by the Veteran's active service.  Given this, and given subsequent evidence reflecting respiratory complaints, the Board in May 2011 found that a new examination should be arranged.

Prior to the Veteran's active duty military service, on his May 2003 Report of Medical History for Retention Examination, the Veteran noted that he had asthma and shortness of breath, as well as sinusitis, and chronic or frequent colds.  During the Veteran's active duty service, the Veteran was diagnosed with acute bronchitis in February 2004 and in November 2004 it was noted that he was snoring for three weeks and had sinusitis.  There were several treatment notes in February 2005.  In one treatment note it was stated that the Veteran would follow-up at home with his sleep apnea.  Another February 2005 service treatment record, labeled VA referral, noted that the Veteran continued to experience cough and sputum production occasionally.  On a February 2005 Report of Medical Assessment the health care provider stated that the Veteran had sleeping problems and breathing problems.  On the Veteran's February 2005 Post Deployment Health Assessment the Veteran checked "yes now" and "yes during" to the questions if he had chronic cough and runny nose during his deployment.  He also checked that "often" he was exposed to smoke from burning trash or feces, vehicles or truck exhaust fumes, industrial pollution, and sand/dust.  He also checked "sometimes" that he was exposed to JP8 or other fuels and solvents.  

The Veteran was afforded a VA examination in connection with this claim dated in May 2011.  His medical history was noted.  After examination, he was diagnosed with sleep apnea, for which he is already service-connected. The examiner provided an opinion with respect to sleep apnea, but did not indicate whether the Veteran had any other diagnosed respiratory disabilities or whether such disabilities clearly and unmistakably existed prior to service and were not aggravated thereby.  As such additional opinion is required.

Finally, with respect to the Veteran's foot claim, in-service complaints are reflected in the record.  The September 2005 RO rating decision, however, denied service connection for bilateral foot disability because there was no evidence of permanent residuals or a chronic disability.  As such, the Board in February 2011found that a new VA examination was warranted in order to clarify diagnoses rendered at the July 2005 VA examination.  The examiner was also asked to address the etiology of any diagnoses rendered, to include whether there was in-service aggravation of a preexisting condition.   

An examination was afforded the Veteran dated in May 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he had long-term issues with his feet due to high arches since childhood.  His medical history was noted, to include his in-service treatment.  He was diagnosed with pes cavus well-healed metatarsal fracture of the left foot.  The Veteran's condition was found to be congenital.  The examiner stated that the Veteran's pes cavus may predispose him to injury such as the metatarsal fracture of the left foot that occurred in service, but indicated that the records were not clear as to which specific bone was fractured.  He noted that the latest x-rays indicate that the bones have healed without issue.  The examiner then opined that the Veteran's foot deformity of pes cavus was at least as likely as not related to the Veteran's military service resulting in the broken metatarsal bone.

Based on the foregoing, the Board finds that this issue must also be remanded.  While the Board acknowledges the examiner's positive opinion with respect to the Veteran's claim, it does not address the appropriate questions concerning congenital deformities.  As noted above, congenital conditions are also subject to a pre-existing analysis.  The examiner's report does not address these questions and as such additional opinion is needed.

Prior to affording the Veteran additional examinations, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  This should include updated VA treatment records.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Review the service personnel records and determine all dates of active duty for training and inactive duty training for the Veteran's National Guard service.  If additional records are required, such records should be sought and associated with the claims file.  If it is determined that additional requests would be futile, then a memorandum of unavailability should be drafted and added to the claims file.

3.  After all available treatment records have been associated with the claims file, forward the claims file to the appropriate individuals who conducted the May and June 2011 VA examinations, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the particular May and June 2011VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disorders.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Identify any current jaw (TMJ) disabilities, current foot disabilities and associated symptomatology, and any current respiratory disabilities (other than sleep apnea).  Please state the diagnoses for each disability found since March 2005.  All lay and medical evidence of record, to include prior x-rays, MRIs, and VA examination reports should be considered.

(b)  With respect to the foot claim:  If a bilateral foot disability is diagnosed, to include pes cavus, is this condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

If any current bilateral foot disability is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  If so, please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

In contrast, if any current bilateral foot disability is a congenital or hereditary disease, please state whether the disease clearly and unmistakably both (i) preexisted the Veteran's entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease). 

If any current bilateral foot disability is not congenital or developmental in nature, to include residuals of metatarsal fracture of the left foot, please state whether (i) is it clear (e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) is it clear (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If any current bilateral foot disability is not congenital or developmental in nature, and if it did not clearly and unmistakably preexist the Veteran's service or if preexisting disability was clearly and unmistakably not aggravated by service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by active service?  Did the Veteran's foot disability have its onset in or as a result of his service in the National Guard, including his active duty for training or inactive duty training?  In this regard, please also state whether there is any relationship, to include either causation or aggravation, between any current foot disability and the foot disabilities that were diagnosed during service.  Please explain any such relationship.  Also, if arthritis is diagnosed, did it at least as likely as not manifest to a compensable degree within one year after discharge?

(c) With respect to any currently diagnosed respiratory disability dated since March 2005, other than sleep apnea, please state whether (i) is it clear (e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) is it clear (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  

If any current respiratory disability diagnosed since March 2005 did not clearly and unmistakably preexist the Veteran's service or if preexisting disability was clearly and unmistakably not aggravated by service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  Did the Veteran's respiratory disability have its onset in or as a result of his service in the National Guard, including his active duty for training or inactive duty training?

(d) With respect to any currently diagnosed jaw or temporomandibular joint disability dated since March 2005, please state whether (i) is it clear (e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) is it clear (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  

If any current jaw or temporomandibular joint disability diagnosed since March 2005 did not clearly and unmistakably preexist the Veteran's service or if preexisting disability was clearly and unmistakably not aggravated by service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  Did the Veteran's jaw or temporomandibular joint disability have its onset in or as a result of his service in the National Guard, including his active duty for training or inactive duty for training?

In offering any opinion, the examiner must consider the service and post service medical records, as well as the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


